Citation Nr: 0522968	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  95-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a pituitary disorder 
manifested by hypogonadism, hypothyroidism/thyroiditis, and 
growth hormone deficiency. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1992 to 
October 1993.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (Board) from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

On December 10, 1998, the Board denied claims of entitlement 
to service connection for hypogonadism, growth hormone 
deficiency, and adrenal insufficiency.  The Board remanded 
the issue of service connection for hypothyroidism to the RO.

In May 2000, the United States Court of Appeals for Veterans 
Claims (CAVC) issued an Order vacating the Board's December 
10, 1998 decision as it pertained to the claims of service 
connection for hypogonadism and growth hormone deficiency, 
and remanding the case to the Board for readjudication 
consistent with the Order.  The CAVC affirmed the Board's 
decision as it pertained to the issue of service connection 
for adrenal insufficiency.  The United States Court of 
Appeals for the Federal Circuit (CAFC) affirmed the CAVC 
decision.  Adams v. Principi, 256 F.3d 1318 (Fed. Cir. 2001).

In February 2002, the Board advised the appellant of the 
opportunity to submit additional argument and/or evidence in 
support of his claim.  In March 2002, he advised the Board 
that he waived the right to submit additional evidence or 
argument.

In May 2002, the veteran's representative requested an 
opinion from an Independent Medical Expert (IME) after review 
of additional evidence.  In June 2003, the Board informed the 
veteran that it would obtain an opinion in his case from an 
IME.  The opinion was forwarded to the representative in 
February 2004.  In April 2004 the representative responded 
with additional argument.

In May 2004, the Board remanded this matter for compliance 
with Veterans Claims Assistance Act of 2000.  


FINDINGS OF FACT

1.  A pituitary disorder manifested by hypogonadism, 
hypothyroidism/thyroiditis, and growth hormone deficiency was 
not noted at the time of the veteran's entry into active duty 
service. 

2.  There is clear and unmistakable evidence demonstrating 
that a pituitary disorder manifested by hypogonadism, 
hypothyroidism/thyroiditis, and growth hormone deficiency 
preexisted the veteran's entry into active service.

3.  There is clear and unmistakable evidence demonstrating 
that the veteran's pituitary disorder manifested by 
hypogonadism, hypothyroidism/thyroiditis, and growth hormone 
deficiency did not undergo an increase in severity during 
service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance into service is 
rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  The veteran's preexisting pituitary disorder manifested 
by hypogonadism, hypothyroidism/thyroiditis, and growth 
hormone deficiency was not aggravated by his active duty 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the May 1994 
rating determination, the December 1994 statement of the 
case, the October 1995, May 1998, and February 2005 
supplemental statements of the case, and the May 2004 and 
July 2004 VCAA letters, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the statement and 
supplemental statements of the case and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the May and July 2004 letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's May 1994 rating determination came 
before notification of the veteran's rights under the VCAA.  
It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  After the rating action on appeal 
was promulgated, the RO did provide notice to the claimant in 
May and July 2004 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The veteran was 
afforded VA examinations in February 1998 and July 2001 and 
an independent medical opinion was obtained in August 2003.  
Moreover, the veteran appeared at a local hearing in June 
1995.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations and a personal hearing 
and that all VA and private treatment records have been 
obtained.  Furthermore an independent medical opinion has 
also been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b). See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel (GC) has 
issued an opinion, VAOPGCPREC No. 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 
38 C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Medical opinion (reaching the level of clear and unmistakable 
evidence) that the condition existed prior to service must be 
based on factual predicate.  Miller v. West, 11 Vet. App. 345 
(1998).  Subsequently, a higher court explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

A review of the veteran's service medical records reveals 
that at the time of his December 1991 service entrance 
examination there were no findings of any defects or 
disorders.  There were also no defects reported in the 
veteran's December 1991 report of medical history.  The Board 
therefore finds that the veteran is entitled to the 
presumption of soundness. 

In a November 1992 Medical Examination Board (MEB) report it 
was noted that the veteran had been referred for evaluation 
of hypogonadism.  The veteran reported feeling well without 
any physical complaints.  He was noted to appear younger than 
his peers.  The veteran indicated that he started having 
erections at about 11 or 12 without ejaculation.  He stated 
that he had had an active normal life through his teen years 
and actively played high school sports.  

Past medical history was significant for no use of 
medications.  The veteran had no history of previous 
hospitalizations or surgery.  

Physical examination revealed that the veteran appeared 
younger than his stated age.  Breast examination revealed 
bilateral gynecomastia.  The testicles were smaller than 
expected at the veteran's age with a right volume of 6 and a 
left volume of 8 on orchiometer.  There was scant pubic hair.  
CT scan of the pituitary fossa was negative.  Prolactin was 
8.2 with a normal range up to 15.2.  Three consecutive 
samples of LH were all low at 1.14, 1.549, and 1.52.  Three 
samples of FSH were also lower than expected.  Thyroid 
function tests were normal.  CBC revealed mild anemia for a 
male with hemoglobin 11.8 and hemocrit 35.7.  Further testing 
and treatment was recommended, to include the veteran being 
placed on six months limited duty before allowing full 
deployment.  

In a March 1993 MEB report, diagnoses of central 
hypogonadotropic hypogonadism of unknown etiology; central 
hypothyroidism; and growth hormone deficiency were listed.  
The examiner indicated that numerous tests had been performed 
during the six-month period.  A bone age study scan of the 
hand showed a bone age of 13.6 in an 18-year-old individual.  
Insulin tolerance tests showed a subnormal growth hormone 
response.  Bone density scan by lumbar CT scan showed a value 
of 98.4, with a normal chronological age being 195 plus or 
minus 28.  A January 1993 MRI of the pituitary gland was 
normal.  The veteran was begun on Synthroid therapy.  
Testosterone therapy was also begun.  

The examiner noted that the veteran's condition was chronic 
and would most likely require life-long testosterone therapy 
and life-long endocrinology follow-up.  

In a June 1993 MEB report, it was noted that the veteran had 
been doing well on his present medications.  Testing revealed 
mildly decreased levels of thyroid hormone which required an 
increase in dosage of medication.  An insulin tolerance test 
revealed an abnormal peak Cortisol level.  Diagnoses of 
central hypogonadotropic hypogonadism of unknown etiology; 
central hypothyroidism; growth hormone deficiency; and 
adrenal insufficiency, diagnosed June 17, 1993, were 
rendered.  

The examiner stated that with the additional finding of 
adrenal insufficiency, the veteran was not deployable.  The 
veteran was not eligible for sea duty or overseas duty.  It 
was also noted that he had to wear a medical bracelet warning 
of adrenal insufficiency.  The veteran's medical condition 
was found to be chronic.  He would require life-long 
endocrinology specialist follow-up and care on a regular 
basis.  His condition was not expected to change in a way 
that would allow him to return to full duty.  It was noted 
that his condition might worsen in the future and might 
require additional medications for hypopituitarism.  

In July 1993, the veteran was found unfit for duty as a 
result of central hypogonadotropic hypogonadism; central 
hypothyroidism; growth hormone deficiency; and adrenal 
insufficiency.

At the time of an April 1994 VA examination, the veteran was 
noted to have a history of hypogonadotropism, first diagnosed 
in October 1992.  The veteran was also noted to have been 
diagnosed as having growth hormone deficiency in February 
1993 and adrenal insufficiency in June 1993.  The examiner 
indicated that the etiology of these disorders was never 
determined.  The veteran reported that he had developed a 
normal voice and that he had gained 40 pounds and 1.5 inches 
of height since being placed on testosterone.  

At the time of his June 1995 hearing, the veteran testified 
that he did not undergo any stressful activity other than 
boot camp.  The veteran noted that he was found to have 
anemia during routine blood testing and that he was sent for 
more tests.  The veteran indicated that he was sent to the 
Bethesda Naval Hospital in October 1992 for testing and that 
tests were performed on him for a period of over six months.  
The veteran testified that he had never been diagnosed as 
being anemic prior to his entry into service.  He stated that 
he had a normal childhood.  The veteran indicated that he was 
currently seen by the endocrinology clinic twice a month.  

At the time of a February 1998 VA examination, the veteran 
reported the history which led him to be sent to Bethesda 
Naval Hospital for evaluation and treatment in October 1992.  
The examiner also noted the various tests and their results 
covering the time period from October 1992 through August 
1993.  

The examiner stated that based upon the initial evaluation of 
the veteran performed at the Naval Center, it was his opinion 
that the veteran was clearly hypogonadal on a central basis 
and that there was compelling evidence that he was also 
growth hormone deficient at that time.  He stated that he did 
not believe that there was clear evidence that the veteran 
was adrenal deficient and that there was equivocal evidence 
that he was hypothyroidal, although as it was indicated in 
the record, the TSH level may have been inappropriately low 
relative to the low-normal thyroid hormone levels.  

Following examination and review of the record, the examiner 
indicated that it was his impression that the clinical record 
and current evaluation established the diagnosis of central 
hypogonadism with the veteran being currently testosterone 
deficient.  He further stated that there was a strong 
suspicion in that the veteran had a growth hormone deficiency 
based upon the evaluation performed at the Naval Hospital in 
1992-1993, as well as the fact that he currently had a low 
IgFl level.  The examiner indicated that there was 
insufficient data to confirm a diagnosis of either 
hypothyroidism or adrenal sufficiency.  Conversely, there was 
sufficient evidence to indicate that the veteran appeared to 
have adequate adrenal reserve and that he stimulated 
appropriately to ACTH.  His thyroid limits were also within 
normal limits without taking thyroid hormone replacement.  

The examiner stated that he believed there was evidence that 
the veteran's hypogonadism and growth hormone deficiency may 
have preexisted his admission to service based on the fact 
that his epiphyses were not found to be closed on his initial 
bone scan.  When he was evaluated at the Naval Medical Center 
he was reported to have a bone age of 13 years when he was 
18.  The examiner observed that it was equally clear that 
there was no evidence to suggest that the family or parents 
were aware of these problems prior to admission to the armed 
services.  These problems were only discovered after a work-
up for anemia.  The examiner noted that the fact that the 
veteran currently had small soft testes and sparse body hair 
supported the likelihood that his condition existed prior to 
beginning his active military service.  The examiner observed 
that following testosterone treatment, the veteran grew a 
full inch and noted that his epiphyses were now closed.  

The examiner stated that the veteran's problems were not 
aggravated by his active duty but that it was possible that 
these problems might not have been addressed as 
comprehensively as might have been possible.  

In July 2001, the veteran was afforded an additional VA 
examination.  The examiner noted the history provided by the 
veteran and the results of current treatment.  Following 
examination, the examiner observed that the history and 
laboratory analysis carried out over a period of eight years 
indicated that there were undoubtedly pituitary or 
hypothalamic diseases of unclear cause, with resulting 
abnormalities of anterior pituitary function.  The examiner 
noted that physical examination in 1992 and 1993 indicated a 
definite hypogonadal state, which preceded his entrance in to 
the U. S. Navy.  The examiner stated that the veteran's 
thyroid function tests had been somewhat variable over the 
years but suggested that the veteran had intermittent central 
hypothyroidism.  He further reported that the most likely 
classification of the hypogonadism would be central 
idiopathic hypogonadism with accompanying modest central 
intermittent hypothyroidism.  He noted that the veteran's 
idiopathic hypopituitism, in all likelihood, was present 
before the veteran entered the U. S. Navy.  

The examiner stated that this was quite a complex case but 
that it was pretty clear to him that the veteran had 
hypogonadotropic hypogonadism for many years, which started 
before he entered service.  He stated that it was his 
conclusion that the veteran's pituitary abnormalities that 
caused his hypogonadism preceded his Navy service and were 
not service connected.  

In June 2003, the Board requested an independent medical 
opinion concerning the issues listed on the title page of 
this decision.  In its request, the Board specifically 
requested that the physician answer the following questions:  

What is the likelihood that the veteran had a preexisting 
pituitary disorder manifested by hypogonadism, 
hypothyroidism/thyroiditis and/or growth hormone deficiency 
upon entrance into active service, and, if so, what evidence 
is relied upon to establish preexistence?   

If the opinion regarding preexistence was in the affirmative, 
then the specialist should further opine as to whether or not 
any preexisting disorders was/were aggravated (increase in 
disability or worsening of the underlying condition vs. 
temporary or intermittent flare-up without such worsening) 
during service, and, if the manifestations represented a 
worsening of any claimed disorder during military service 
whether there was clear evidence the increase was the result 
of natural progress of the preexisting condition.

If the specialist is of the opinion that a pituitary disorder 
manifested by hypogonadism, hypothyroidism/thyroiditis and/or 
growth hormone deficiency did not preexist service, the 
specialist should indicate whether or not any hypogonadism, 
hypothyroidism/thyroiditis and/or growth hormone deficiencies 
is/are related to the manifestations for which the veteran 
was treated during service.  Any opinions expressed must be 
accompanied by complete rationale.  

The request was forwarded to the University of New Mexico 
School of Medicine where it was reviewed by the Chief of the 
Division of Endocrinology and Metabolism.  

In response to the Board's request, the reviewer indicated 
that the probability that the veteran had a preexisting 
pituitary disorder manifested by hypogonadism, 
hypothyroidism/thyroiditis and/or growth hormone deficiency 
was greater than 99 percent.  

He stated that given the available documentation it would 
never be possible to be 100 percent certain that these 
conditions occurred after the veteran entered active duty.  
To be certain, the veteran would have to undergo extensive 
endocrine testing prior to having entered the service.  He 
stated that there were no records that this occurred but that 
his opinion was based upon the following observations:

1.  The records indicate that the veteran appeared younger 
than his stated age and in fact had appeared young for his 
age for several years prior to entering military service.  
One medical reason that this could happen was the presence of 
hypogonadal hypogonadism prior to entering military service.

2.  The veteran grew 1.5 inches, gained 40 lbs. and his voice 
changed to a mature adult when placed on testosterone 
replacement therapy after entering the service and being 
diagnosed with hypogonadal hypogonadism.  Had the veteran not 
had hypogonadal hypogonadism prior to entering service, the 
examiner would have expected that this steroidal induced 
growth spurt as well as a change in his voice to occur at an 
earlier age.

3.  On physical examination in the service, the veteran was 
reported to have very little facial hair, which was 
consistent with hypogonadal hypogonadism.  This facial 
feature would have been very unusual if the veteran had 
acquired hypogonadal hypogonadism while in the service 
because the virilizing effects of testosterone should remain 
even when testosterone is reduced for a short period of time.  

4.  During one of the physical examinations in the service, 
the veteran's testicles were described as being abnormally 
small, bilaterally.  The observation would suggest that the 
veteran had hypogonadal hypogonadism for several years prior 
to the examination.

5.  The veteran became sexually active after being placed on 
testosterone replacement therapy where as he had little 
interest in sex prior to this treatment.  Since puberty and 
interest in sex in males usually begins between ages 13 to 15 
in males, this suggests a preexisting deficiency in pituitary 
gonadotropin secretion.  

6.  Of particular importance is the fact that no "event" 
occurred in service that would cause hypogonadal 
hypogonadism.  In other words, there was no history of head 
trauma, acute brain infection, or stroke during active duty 
that would logically have resulted in the acute onset of 
hypogonadal hypogonadism.  He noted that on November 16, 
1992, a CT scan of the pituitary fossa was interpreted as 
normal.  This suggested that the hypogonadal hypogonadism was 
developmental and present perhaps since birth.  

7.  On radiograph while in the service, the veteran's bony 
epiphyses were not closed and his bone age was 13 at a time 
that his chronological age was 18, suggesting a preexisting 
deficiency of testosterone (with or without growth hormone 
deficiency).

The examiner stated that putting all of these seven 
observations together, he concluded that a pituitary disorder 
existed prior to the veteran entering service.  

The examiner also stated that it was his opinion that from 
the records he reviewed that the preexisting condition of 
hypogonadal hypogonadism was not aggravated during service.  
In fact, he believed that it was fortunate for the veteran 
that the service identified the clinical problem and 
recommended appropriate therapy as hypogonadal hypogonadism 
could be life threatening under stress.  He noted that 
hormonal replacement not only could be lifesaving but could 
also result in an improvement of health and well-being.  

After reviewing the record, the Board believes that the 
February 1998 and July 2001 VA examiners' findings and the 
August 2003 opinion rendered by the independent medical 
examiner constitute clear and unmistakable evidence that a 
pituitary disorder manifested by hypogonadism, 
hypothyroidism/thyroiditis, and growth hormone deficiency 
existed prior to service. The February 1998 VA examiner 
indicated that he believed there was evidence that the 
veteran's hypogonadism and growth hormone deficiency may have 
preexisted his admission to service based on the fact that 
his epiphyses were not found to be closed on his initial bone 
scan when he was evaluated at the Naval Medical Center.  He 
was reported to have a bone age of 13 years when he was 18.  
The examiner also noted that the fact that the veteran 
currently had small soft testes and sparse body hair 
supported the likelihood that his condition existed prior to 
beginning his active military service.  

The July 2001 VA examiner indicated that the veteran's 
idiopathic hypopituitism, in all likelihood, was present 
before the veteran entered the U. S. Navy.  He stated that 
while this was quite a complex case, that it was pretty clear 
to him that the veteran had hypogonadotropic hypogonadism for 
many years and that it had started before he entered service.  
He stated that it was his conclusion that the veteran's 
pituitary abnormalities that caused his hypogonadism preceded 
his Navy service and were not service connected.  Moreover, 
the August 2003 independent medical examiner, citing numerous 
findings made during time of the veteran's military service 
as the basis for his opinion, indicated that the probability 
that the veteran had a preexisting pituitary disorder 
manifested by hypogonadism, hypothyroidism/thyroiditis and/or 
growth hormone deficiency was greater than 99 percent.  The 
Board finds these medical opinions to collectively include 
very detailed and persuasive analysis of the medical facts as 
documented in service medical records.  In other words, the 
Board finds these opinions to be fully supported by the facts 
of this case as reflected in contemporaneous medical records. 

The Board further concludes that there is clear and 
unmistakable evidence that the preexisting disorder did not 
increase in severity during service.  The competent medical 
evidence of record addressing this matter, namely the 
opinions of the February 1998 VA examiner and the August 2003 
independent medical examiner, specifically found no 
aggravation of the preexisting disorder as a result of 
service.  The February 1998 VA examiner stated that the 
veteran's problems were not aggravated by his active duty.  
The August 2003 independent medical examiner stated that it 
was his opinion that from the records he reviewed that the 
preexisting condition of hypogonadal hypogonadism was not 
aggravated during service.  In fact, he believed that it was 
fortunate for the veteran that the service identified the 
clinical problem and recommended appropriate therapy as 
hypogonadal hypogonadism could be life threatening under 
stress.  Their conclusions are supported by the service 
medical records and there is otherwise no competent evidence 
of record specifically addressing the issue of aggravation 
that contradicts their opinions.

Having found that there is clear and unmistakable evidence 
that the disorder preexisted service and clear and 
unmistakable evidence that the disorder was not aggravated 
during service, the Board finds that the presumption of 
soundness has been rebutted.  Moreover, the same evidence 
which rebuts the presumption also constitutes evidence to 
find that service connection is not warranted. 


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


